Notice of Pre-AIA  or AIA  Status
This Office action is in response to the reply filed 5/02/22.  No amendments were presented.  Claims 1-20 remain pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,312,054 to Scheurer et al. in view of U.S. Patent 4,473,254 to Secon.
Scheurer provides a buoyant pool lounge chair 100 [Fig. 23] having an open chair frame 28 including a seat frame 30C, a back frame 32, arm frames 34/36 and leg frame (the extended portion for leg support in Fig. 23, col. 9, lines 50-60].  All frame components are formed of steel rods [col. 5, lines 10-25].  Buoyant cushions 12/14/16/18/20/22 are attached to the frame members and include a protective vinyl coating 46 thereon. The cushions are formed of a closed cell polyurethane foam [cls. 8-9.] as indicated at col. 5, line 33-34.  An adhesive coating 42 of contact cement bonds the cushions to the frames [Fig. 13].
Scheurer fails to provide a vinyl polymer coating on the steel frames providing steel-to-vinyl contact.
Secon teaches at the time of the effective filing date of the invention it was known in the chair arts that a frame formed wire rod such as wrought iron may be coated with a plasticized material such as vinyl to provide durability and protection from the outdoor elements.  This suggests that the coating protects the iron from moisture and thus rusting.
It would have been obvious to one having ordinary skill in the art at the time of effective filing date of the invention that the frame 28 of Scheurer could have been coated with a vinyl polymer as taught by Secon prior to adhering the buoyant cushions to protect the frame from rusting from exposure to the water in the pool as well as the outdoor environment.  Scheurer suggests the desirability of this modification at column 8 lines 57-59 “The frame rod segments, which are made of steel, should be sealed and protected from exposure to water to prevent rust”.  There would have no unexpected or unpredictable results obtained in coating the steel frame with vinyl as a rust protection means as all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of being providing a further rust proofing expediting to the frame.
	With respect to claims 3 and 4 the vinyl coating has inherently been cured and it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have selected PVC as the vinyl coating, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).   PVC would have been an obvious material choice for its inherent material properties and would readily perform the intended function of protecting the steel frame from exposure to the elements/water.
With respect to claims 5 and 6, the product-by-process limitation “the first vinyl polymer coating is applied to the seat support member by at least one of dipping, spraying, and flow coating” would not be expected to impart distinctive structural characteristics to the vinyl coating.  Therefore, the method of coating does not render a   different and unobvious product.
With respect to claim 7, an elastomeric sealant would have been obvious an obvious adhesive choice to one having ordinary skill in the art at the time of the effective filing date of the invention, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).   Elastomeric sealants are old and well known adhesives and would have been an obvious choice for their inherent material properties such as water resistance.
With respect to claim 15, attention is drawn to clutch assemblies 60 and 80.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,312,054 to Scheurer et al. as modified by U.S. Patent 4,473,254 to Secon above further in view of U.S. 20080203802 to LaFreniere.
Scheurer as modified by Secon above provides each of the elements of the claims as noted above except pivotally coupling an adjustable leg frame to the front of the seat frame with a pair of clutch assemblies. 
LaFreniere teaches that the time of the effective filing date of the invention it was known to pivotally connect a leg support frame 230 to a seat support frame 220 with pivots 245 or many alternative conventional mechanisms that may be used to vary the angular relationship between seat support 220 and the back support 210, or to vary angular relationship between the seat support 220 and the foot/leg support 230 [0037].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to pivotally attach a leg frame 230 to front of the seat frame of Scheurer to provide an adjustable leg support.  It further would have been obvious to use the conventional clutch assemblies 60/80 of Scheuer as suggested by LaFreniere.  There would have been no unexpected or unpredictable results obtained in using a clutch assembly as taught by Scheurer to attach an adjustable from leg frame as suggested by LaFreniere as all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of providing an adjustable leg frame.
 
Applicant's arguments filed 5/02/22 have been fully considered but they are not persuasive. 
Applicant argues that too many of the references are for the ground, not a body of water and that there has been no clear articulation of which reference or combination of references describe “a buoyant pool lounge chair for supporting a person while the buoyant pool lounge chair is floating in water”.
The examiner respectfully disagrees.  The very first line in the body of the obviousness rejection in section 3 of the last office action recites that “Scheurer provides a buoyant pool lounge chair 100 [Fig.23].
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection acknowledged that the Scheurer reference fails to provide the limitation “the seat support member being steel coated with a first vinyl polymer coating to provide steel-to-vinyl contact”.  It was the Secon refence that is used to provide a teaching that at the time of the effective filing date of the invention it was known that an iron chair frame may be coated with a plasticized material such as vinyl to provide durability and protect from the outdoor elements.  This suggests the coating protects the iron from moisture and thus rusting.  Applicant then argues, at best Secon teaches wrought iron-to-vinyl contact. 
As steel is an iron alloy it would have been obvious to a person of ordinary skill in the art that a vinyl coating would protect the steel frame of Scheurer as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.
The argument that Secon is a reference that teaches away from the invention and renders the prior art in the Scheurer -prior art obviousness rational unsatisfactory for its intended purpose is not persuasive.  Applicant recites that Second teaches away from the invention because it is directed to a seat configuration intended to engage the ground, and not float.  
Again, Applicant is attacking the individual deficiencies of the references.  Secon has not been relied upon for the buoyant chair but only as a teaching that it was known to coat an iron base material frame to project it from the elements.  Scheurer has been relied upon for the buoyant steel framed chair.
The argument that the integrity of the Scheurer lounge chair is lost when comprised of wrought iron is not persuasive as no such modification has been made.  The rejection only relies on Secon to teach the vinyl coating.  
LaFreniere has only been relied upon for teaching the clutch assemblies were known and again all applicant’s arguments to LaFreniere are directed to features LaFreniere was not relied upon for.
All the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of providing a buoyant pool lounge chair having a steel frame coated with vinyl.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636